CONDITIONAL LEASE TERMINATION AGREEMENT

THIS CONDITIONAL LEASE TERMINATION AGREEMENT ("Termination Agreement") is made
as of the 25th day of July, 2012 effective as of July 31, 2012, by and between
CCP/MS SSIII DENVER TABOR CENTER 1 PROPERTY OWNER LLC, a Delaware limited
liability company ("Landlord") and GEOVIC MINING CORP., a Delaware corporation
("Tenant").

RECITALS:

A.Landlord and Tenant are parties to that certain lease dated as of August 21,
2008, which lease has been previously amended by the instrument dated January 8,
2009 (collectively, the "Lease") relating to approximately 6,592 rentable square
feet known as Suite No. 980 and Suite No. 975 (the "Premises"), located on the
9th floor of the building commonly known as the Tabor Center I located at 1200
17th Street, Denver, Colorado 80202 (the "Building"), all as more particularly
described in the Lease. Capitalized terms not otherwise defined in this
Termination Agreement shall have the meanings set forth in the Lease.

B.The Term is scheduled to expire on October 31, 2013 (the "Stated Termination
Date"), and Tenant desires to terminate the Lease prior to the Stated
Termination Date. Landlord has agreed that upon payment of One Hundred
Fifty-Five Thousand and 00/100 Dollars ($155,000) to Landlord (the "Termination
Fee"), and subject to Landlord's retention of the Security Deposit, Landlord
shall agree to the early termination of the Lease on the terms and conditions
contained in this Termination Agreement.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.The Lease shall terminate effective as of July 31, 2012 (the "Early
Termination Date"), subject to the terms, conditions, agreements,
representations, warranties and indemnities contained in this Termination
Agreement, including, without limitation, payment of the Termination Fee prior
to the Early Termination Date and Landlord's retention of the Security Deposit
as set forth in Section 6 below.

2.Effective as of the Early Termination Date, Tenant remises, releases,
quitclaims and surrenders to Landlord, its successors and assigns, the Lease and
all of the estate and rights of Tenant in and to the Lease and the Premises, and
Tenant forever releases and discharges Landlord from any and all claims, demands
or causes of action whatsoever against Landlord or its successors and assigns
arising out of or in connection with the Premises or the Lease and forever
releases and discharges Landlord from any obligations to be observed or
performed by Landlord under the Lease after the Early Termination Date.

3.Subject to the agreements, representations, warranties and indemnities
contained in this Termination Agreement, Landlord agrees to accept the surrender
of the Lease and the Premises from and after the Early Termination Date and,
effective as of the Early Termination Date, forever releases and discharges
Tenant from any obligations to be observed and performed by Tenant under the
Lease after the Early Termination Date, provided that Tenant has satisfied,
performed and fulfilled all of the agreements set forth in this Termination
Agreement, and each of the representations and warranties set forth in Section 5
below are true and correct.



1

 

 

4.On or prior to the Early Termination Date, Tenant shall:

(a)Fulfill all covenants and obligations of Tenant under the Lease applicable to
the period prior to and including the Early Termination Date.

(b)Completely vacate and surrender the Premises to Landlord in accordance with
the terms of the Lease. Without limitation, Tenant shall leave the Premises in a
broom-clean condition and free of all movable furniture and equipment and shall
deliver the keys to the Premises to Landlord or Landlord's designee.

5.Tenant represents and warrants that (a) Tenant is the rightful owner of all of
the Tenant's interest in the Lease; (b) Tenant has not made any disposition,
assignment, sublease, or conveyance of the Lease or Tenant's interest therein;
(c) Tenant has no knowledge of any fact or circumstance which would give rise to
any claim, demand, obligation, liability, action or cause of action arising out
of or in connection with Tenant's occupancy of the Premises; (d) no other person
or entity has an interest in the Lease, collateral or otherwise; and (e) there
are no outstanding contracts for the supply of labor or material and no work has
been done or is being done in, to or about the Premises which has not been fully
paid for and for which appropriate waivers of mechanic's liens have not been
obtained. The foregoing representations and warranties shall be deemed to be
remade by Tenant in full as of the Early Termination Date.

6.Simultaneously with its delivery of this Agreement, executed by Tenant, to
Landlord, but in any case, prior to the Early Termination Date, Tenant shall pay
the Termination Fee to Landlord, by cashier's or certified check or by wire
transfer of immediately available funds to an account designated by Landlord. In
addition, Landlord shall be entitled to retain the entire Security Deposit.

7.Notwithstanding anything in this Termination Agreement to the contrary, Tenant
shall remain liable for all year-end adjustments with respect to Tenant's
Pro-Rata Share of Taxes and Expenses and all other Additional Rent requiring
adjustment at year end for that portion of the calendar year up to and including
the Early Termination Date. Such adjustments shall be paid at the time, in the
manner and otherwise in accordance with the terms of the Lease, unless otherwise
specified herein.

8.Section 13 of the Lease shall survive the termination of the Lease pursuant to
this Termination Agreement.

9.Each signatory of this Termination Agreement represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

2

 

 

10.Tenant agrees that neither Tenant nor its agents or any other parties acting
on behalf of Tenant shall disclose any matters set forth in this Termination
Agreement or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.

11.This Termination Agreement shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and related
entities.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and year first above written.

 

 

 

WITNESS/ATTEST: LANDLORD:    

 

 

 

 

 

 

 

 

 



 

 

CCP/MS SSIII DENVER TABOR CENTER 1 PROPERTY OWNER LLC, a Delaware limited
liability company

 

 

By: s/s Todd Hartman                

Name: Todd Hartman

Title: Vice President

              TENANT:  

 

GEOVIC MINING CORP., a Delaware corporation

 

 

By: s/s Greg Hill                          

Name: Greg Hill

Title: Chief Financial Officer

               

 



3

 

